Atkinson, J.
1. Section 7 of the 'act above referred to can properly be classified as an amendment to the charter of the City of Macon, conferring certain corporate powers therein expressed. The same may be said of sections 1 to 6 inclusive. They relate to different and other powers than those conferred by section 7, but this by no means indicates that the act embraces separate and distinct subject-matters. All the powers conferred are consistent with each other, relate to matters pertaining to municipal government, and are germane to the law sought to be amended. Under this view there is but one matter involved in the several sections of the act taken singly or collectively, namely, the matter of conferring power upon the municipality to do certain things tending to the promotion of the public welfare. It follows that the act is not violative of article 3, section 7, paragraph 8, of the constitution of the State of Georgia (Civil Code, § 5771), which prohibits the legislature from dealing with more than one subject-matter in a single act. In this connection see Carroll v. Wright, 131 Ga. 729, 744 (63 S. E. 260).
2. Construed in the light of the rulings made in the decisions of this court in the cases stated below, the caption indicates that the main purpose of the legislation was to amend the charter of the City of Macon. While the powers conferred in section 7 of the act were altogether different from the powers conferred by sections 1 to 6 inclusive, they were nevertheless appropriate to the administration of municipal government, and proper powers to be added by amendment to the charter of the City of Macon. Under these conditions, the provisions of section 7, though not specially named in the caption, when considered in connection with the words, “and for other purposes,” as employed in the caption, did not render the act violative of the provision of article 3, section 7, paragraph 8, of the constitution of Georgia, which prohibits the introduction of matter in the body of an act of the legislature which is not contemplated by the caption. The office of the words, “and for other purposes,” as employed in the caption referred to, was to show an intention to enact any legislation which would be appropriate as an amendment to the charter of the City of Macon; and the fact that some matters of amendment were more specifically referred to in the caption did not *125serve to restrict the contemplated legislation to those matters of amendment particularly specified. Butner v. Boifeuillet, 100 Ga. 743, 753 (28 S. E. 464); Mayor of Macon v. Hughes, 110 Ga. 795 (56 S. E. 247), and cit.; Welborne v. State, 114 Ga. 794 (5, 6), (40 S. E. 857); Mayor of Americus v. Perry, 114 Ga. 871 (40 S. E. 1004, 57 L. R. A. 230); Town of Poulan v. Atlantic R. Co., 123 Ga. 605 (51 S. E. 657).

All the Justices concur.